DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14, 19-21, and 26-27 are pending with claims 14, 19, and 27 under examination and claims 20, 21, and 26.
Claims 1-13, 15-18, and 22-25 have been canceled.
Claim 27 has been added by amendment. 

Response to Amendment
Based on the amended claim received on 08/09/2021, new 112(b) rejections have been set forth. 
Based on the amended claims and remarks received on 08/09/2021, the previous prior art rejection based on Takeuchi has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 19, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 lines 5-6 recite “a width of the support posts amounts to a predetermined circumferential angle”.  It is unclear how Applicant(s) are attempting to define the predetermined circumferential angle of the support posts since Applicant(s) do not recite any structure from which the circumferential angle is made with respect to.  Is the circumferential angle defined by the width of the support post with respect the center of the holder? 
Claims 19 and 27 are also rejected by virtue of their dependency from claim 14.

Claim 14 lines 20-22 recite “a first step of identifying a location of the printed region of the specimen container on the basis of success or failure of the reading by the reading mechanism during the second rotation control”.  It is unclear how a location of the printed region can be identified if the reading mechanism fails to read the printed region.  In other words, the first step 

Claim 14 lines 23-25 recite “a second step of identifying a location of the non-printed region of the specimen container on the basis of the success or failure of the reading by the reading mechanism during the first rotational control”. It is unclear how a location of the non-printed region can be identified if the reading mechanism fails to read the printed region.  In other words, the second step would require the reading mechanism to successfully read the printed region in order for a location of the non-printed region to be identified.  How can a location of the non-printed region be identified if the reading mechanism fails to read the printed region?

Claim 14 line 23-25 refers to “a second step of identifying a location of the non-printed region of the specimen container … from the location identified in the first step”.  Claim 14 lines 20-22 previously refer to “a first step of identifying a location of the printed region of the specimen container on the basis of success or failure of the reading by the reading mechanism during the second rotation control”.  It is unclear how the second step can be performed in a case where the reading in the first step is a failure.  In other words, a failure of the reading by the reading mechanism during the first step would not result in a location identified in the first step and it is unclear how the second step, which depends from a location identified in the first step, is capable of being performed in a case when the first step results in a failure.  Does the second step require a successful reading by the reading mechanism in order to perform the second step?  How does the second step identify a location of the non-printed region from the location identified in the first step if there is a failure of the reading mechanism during the first step?

Claim 14 lines 26-29 recite “a third step of identifying a location of a position at which the reading succeeds for a first time on the basis of the success or failure of the reading by the reading mechanism during the second rotation control, from the location identified in the second step”. 
The phrase “a location of a position” is ambiguous in that a position, by definition, is a location and it is unclear what Applicant(s) are intending by the phrase “a location of a position” with respect to the barcode, sample container, and reading mechanism.
Applicant(s) recitation of “the reading succeeds for a first time” is unclear because claim 14 lines 20-22 “a first step of identifying a location of the printed region of the specimen container on the basis of success or failure of the reading by the reading mechanism during the second rotation control”, and then in claim 14 lines 23-25 “a second step of identifying a location of the non-printed region of the specimen container on the basis of the success or failure of the reading by the reading mechanism during the first rotation control, from the location identified in the first step”.  In this case, the second step requires a location be successfully identified in the first step in order for the second step to be carried out.  Therefore, the first step would identify a location at which the reading succeeds for a first time.  Accordingly, it is unclear how the third step identifies a location of a position at which the reading succeeds for a first time when the third step occurs after the first and second steps, and the second step requires the first step to successfully identify a location.
Applicant(s) recitation of “identify a location of a position at which the reading succeeds for a first time … from the location identified in the second step” is unclear because claim 14 lines 20-22 “a first step of identifying a location of the printed region of the specimen container on the basis of success or failure of the reading by the reading mechanism during the second rotation control”, and then in claim 14 lines 23-25 “a second step of identifying a location of the non-printed region of the specimen container on the basis of the success or failure of the reading by the reading mechanism during the first from the location identified in the first step”.  In this case, the second step requires a location be successfully identified in the first step in order for the second step to be carried out.  Therefore, the first step would identify a location at which the reading succeeds for a first time.  Still further, the third step requires a location be successfully identified in the second step in order for the third step to be carried out.  Therefore, the second step would identify a location at which the reading succeeds for a second time.  Accordingly, it is unclear how the third step identifies a location of a position at which the reading succeeds for a first time when the third step occurs after the first and second steps, and the third step requires the first and second steps to successfully identify a location.

Claim 19 refers to “a certain position of the holder transporting mechanism, wherein the reading mechanism and the holder rotating mechanism are both disposed to access the holder at a position at which the stopper mechanism stops the holder”.  Claim 14 line 11 previously recites “a holder rotating mechanism provided at a holder transfer position”.  It is unclear if “a certain position” of claim 19 is also the holder transfer position since claim 19 requires the rotating mechanism be disposed to access the holder at the position at which the stopper mechanism stops the holder and claim 14 requires the holder rotating mechanism be provided at a holder transfer position.  Is the holder rotating mechanism provided at a holder transfer position, as required by claim 14, or is the holder rotating mechanism disposed at a position at which the stopper mechanism stops the holder, as required by claim 19?  Furthermore, “a position at which the stopper mechanism stops the holder” lacks antecedent basis because applicant(s) previously refer to “a stopper mechanism that stops the transport of the holder at a certain position of the holder transporting mechanism” in claim 19 and it is unclear if applicant(s) a position at which the stopper mechanism stops the holder is also the certain position of the holder transport mechanism, the holder transfer position recited in claim 14, or another position entirely. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 2000081439; Pub. Date: Mar. 21, 2000; already of record – hereinafter “Takeuchi”), in view of Akutsu et al (US 2014/0294699; Pub. Date: Oct. 2, 2014; already of record – hereinafter “Akutsu”).

Regarding claim 14, Takeuchi teaches a specimen transporting device (Takeuchi; fig. 1, [0019]) comprising: 
a  holder which detachably hold, one by one, specimen containers having a non-printed region and a printed region on a side surface thereof (Takeuchi teaches a specimen container 1 with a barcode label 17 is place on a removable specimen holder 16; figs. 1 & 2; [0025, 0026], and the barcode on the specimen container has a non-printed region and a printed region on a side; [0034]), the holder including a base portion (Takeuchi teaches the transport holder 16 has a base portion - Note: the examiner is interpreting the base portion to be the lower half of the transport holder 16) and a predetermined circumferential angle (Takeuchi teaches the barcode label 17 is attached within a range of about 180 degrees around the sample container [0034], thereby defining a predetermined circumferential angle); 
a holder transporting mechanism configured to transport the holders (Takeuchi teaches the specimen holder 16 is transported by the transport apparatus 5; fig. 1, #5, [0025]); 
a reading mechanism that is capable of reading information printed in the printed region on the side surface of the specimen container (Takeuchi teaches a reading mechanism as a means for reading the bar code label attached to the sample container; fig. 2, #21, barcode reader, [0026]); 
a rotating mechanism provided at a position and configured to rotate the specimen container held by the holder (Takeuchi teaches sample container 1 is loaded on the sample holder 16 and introduced into the label aligning device 6 where a rotating mechanism 19 is provided; figs. 1 & 2, #19, [0025-0027, 0030-0033, 0038, 0043]) wherein the rotating mechanism is configured to perform 
first rotation control of intermittently rotating the specimen container, each time by a certain angle equal to or larger than the predetermined circumferential angle (Takeuchi teaches a control means [0033] for performing an edge search in the rotation direction of the readable area of the barcode label 17; fig. 5, S107 to S112, [0034] - wherein rotation of the sample container, S107, 
subsequently performs second rotation control of continuously rotating the specimen container (Takeuchi teaches a control means [0033] for performing a non-readable area search for the barcode label 17 in the circumferential direction of the sample contain, fig. 5, S101 to S106 - where the non-readable area search performs a full rotation of the sample; fig. 5, S105, [0036]); 
a control unit that controls the rotating mechanism (Takeuchi teaches a control device configured to control the rotating mechanism to perform steps S101 to S114; fig. 5, [0027, 0033, 0035, 0039, 0044]) and is programmed to implement: Page 2 of 11Application No. 15/558,649 Attorney Docket No. 104349.PA293US 
a first step of identifying a location of the printed region of the specimen container on the basis of success or failure of the reading by the reading mechanism during the second rotation control (As best understood, Takeuchi teaches the control means performs a non-readable area search for the barcode label 17 in the circumferential direction of the sample contain; fig. 5, S101 to S106, [0034] - where the non-readable area search performs the second rotation control of continuous rotation of the sample; fig. 5, S105, [0036] – unless the barcode has been read, in 
a second step of identifying a location of the non-printed region of the specimen container on the basis of the success or failure of the reading by the reading mechanism during the first rotation control, from the location identified in the first step (As best understood, Takeuchi teaches the control means performs an edge search in the rotation direction of the readable area of the barcode label 17; fig. 5, S107 to S112, [0034] - wherein rotation of the sample container is performed S107 until the barcode can be read S108, “YES”.  Therefore, when S108 is “YES”, the circumferential position of the sample container is fixed; S110, [0038], thereby defining the second step which consists of intermittently rotating the specimen container since the label is only 180 degrees and the position of the sample container is fixed once the bar code is read, and also defines success of the reading mechanism.   The second step of identifying a location of the non-printed region being a failure of the reading by the reading mechanism when the barcode information could not be read; fig. 5, S112, “NO”, [0039]), 
a third step of identifying a location of a position at which the reading succeeds for a first time on the basis of the success or failure of the reading by the reading mechanism during the second rotation control, from the location identified in the second step, wherein the position at which the reading succeeds for the first time is an end portion of the printed region of the specimen container or, when the end portion of the printed region is hidden by a support post of the holder, a boundary between the support post and the printed region (As best understood, Takeuchi teaches the control means performs an edge search in the rotation direction of the readable area of the barcode label 17; fig. 5, S107 to S112, [0034] - wherein rotation of the sample container is performed S107 until the barcode can be read; S108, “YES”. If the barcode is not read, S108, “NO”, it is determined whether at least one full rotation has occurred; S109, “YES”, once at least one full rotation occurs the process exits the loop; S109, “YES”, rotation is stopped and the NOTE: “when the end portion of the printed region is hidden by a support post of the holder, a boundary between the support post and the printed region” is an alternative limitation to an end portion of the printed region of the specimen container being the position at which the reading succeeds for the first time.  Since Takeuchi teaches an end portion of the printed region of the specimen container as being the position at which the reading succeeds for the first time, then Takeuchi teaches the claim limitations as recited), and 
a fourth step, after the third step, of adjusting the location of the printed region of the specimen container, including rotating the specimen container by a certain angle from the position at which the reading succeeded for the first time and adjusting a center of the printed region at a desired angle (Takeuchi teaches once at least one full rotation occurs the process exits the loop; S109, “YES”, rotation is stopped and the direction of the barcode 17 is fixed; S110, [0038], thereby defining a location of a position, the position being an end portion of the printed region of the specimen container, and a determination is made whether the barcode information was read; S112, [0039]; if the barcode was successfully read; S112, “YES”, a final rotation of the sample container is performed at a fixed angle; fig. 5, S114, [0044] – which can be set in advance in the control device; [0044].  Therefore the device of Takeuchi having a configuration such that it can be programmed to rotate the specimen container by a certain angle from the position at which the reading succeeded for the first time and adjusting a center of the printed region at a desired angle).
Takeuchi does not teach the rotating mechanism is a holder rotating mechanism configured to rotate the holders such that the specimen container held by the holder rotates simultaneously, wherein the holder rotating mechanism is configured to perform second rotation control in a state in which the specimen container is held in the holder.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barcode scanning of the sample container held by the rotating mechanism of Takeuchi to perform the barcode scanning of the container in a holder rotating mechanism, as taught by a different embodiment of Takeuchi, because Takeuchi teaches using a holder rotating mechanism is a well-known method to rotate tube holders; Takeuchi [0011].  The resulting modification of Takeuchi accomplishing the first and second rotation control in a state in which the specimen container is held in the holder.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Takeuchi teaches the bar code reader 39 (fig. 8) is capable of rotating the sample container in order for the bar code reader to read the barcode; [0011]. 
Modified Takeuchi does not teach a plurality of holders, each holder includes a base portion and support posts disposed on a circumference of the base portion at equal intervals, wherein a width of the support posts amounts to a predetermined circumferential angle and the support posts at least partially overlap the printed region of a specimen container held by the holder, the a holder rotating mechanism provided at a holder transfer position Page 3 of 11Application No. 15/558,649Attorney Docket No. 104349.PA293USa specimen chuck mechanism provided at the holder transfer position and configured to unload, from the holder, the specimen container held on the holder, wherein the control unit is further programmed to unload the specimen container from the holder after the fourth step; and a rack which detachably holds the specimen container and is provided with a slit on a side surface thereof, and a rack transporting mechanism configured to transport the rack; wherein the chuck mechanism is configured to transfer, to the rack, the specimen unloaded from the holder and the desired angle of the center of the printed region is such that the printed region matches the slit of the rack.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen transporting system comprising a holder of Takeuchi, to further comprise a plurality of holders wherein each holder includes a base portion and support posts disposed on a circumference of the base portion at equal intervals, wherein a width of the support posts amounts to a predetermined circumferential angle and the support posts at least partially overlap the printed region of a specimen container held by the holder; the rotating mechanism of Takeuchi with the rotating mechanism provided at a holder transfer position; and the specimen transporting Page 3 of 11Application No. 15/558,649Attorney Docket No. 104349.PA293USa specimen chuck mechanism provided at the holder transfer position and configured to unload, from the holder, the specimen container held on the holder, wherein the control unit is further programmed to unload the specimen container from the holder, a rack which detachably holds the specimen container and is provided with a slit on a side surface thereof, a rack transporting mechanism configured to transport the rack, wherein the chuck mechanism is configured to transfer, to the rack, the specimen unloaded from the holder, as taught by Akutsu, because Akutsu teaches the plurality of holders allows a large number of requests to be continuously implemented thereby increasing efficiency and processing capacity of the transporting system (Akutsu; [0063]), and the rotating mechanism provided at a holder transfer position with a specimen chuck mechanism to unload the specimen container from the holder to a rack on a rack transporting mechanism allows simultaneous operation of transporting fully loaded sample racks having specimen containers that are uniformly oriented in the sample direction to an analyzing system while a sample container is transferred from the holder to another rack, thereby improving the total throughput of the transfer system (Akutsu; [0013-0015]).  The modification resulting in the first control that intermittently rotates the specimen container by the predetermined circumferential angle defined by the printed region of Takeuchi, being a predetermined circumferential angle defined by support posts since the modification would result in the support posts at least partially overlapping the printed region of the specimen container held by the holder, thereby the support posts creating an “edge” of the printed region, the control unit having the configuration to unload the specimen container from the holder after the fourth step since Akutsu teaches unloading the specimen container from the holder after rotation by the rotating mechanism (Akutsu; [0042]), and the desired angle of the center of the printed region is such that the printed region matches the slit of the rack since Takeuchi teaches a final rotation of the sample container is performed at a fixed angle (Takeuchi; fig. 5, S114, [0044]), which can be set in advance in the control device; (Takeuchi; [0044]), and the specimens of Akutsu are uniformly oriented in the same direction (Akutsu; [0015]).  One of ordinary skill in the art would 
NOTE: “when the end portion of the printed region is hidden by a support post of the holder, a boundary between the support post and the printed region” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 19, modified Takeuchi teaches the specimen transporting device according to claim 14 above, further comprising: a stopper mechanism that stops the transport of the holder at a certain position of the holder transporting mechanism, wherein the reading mechanism and the holder rotating mechanism are both disposed to access the holder at a position at which the stopper mechanism stops the holder (The modification of the holder rotating mechanism of modified Takeuchi to be provided at a holder transfer position, as taught by Akutsu, has previously been discussed in claim 14 above.  As best understood, Akutsu further teaches a stopper mechanism 12 that stops the holder 61 at a positon where the reading mechanism 22 and holder rotating mechanism 21 are disposed; Akutsu, fig. 1, #12, [0033, 0042, 0085]).  

Regarding claim 27, modified Takeuchi teaches the specimen transporting device according to claim 14 above, wherein the control unit is configured to identify the non-printed region on the basis of a plurality of reading results of the second step, wherein the region is identified as the non-printed region in a case where failure is determined consecutively twice (The modification of the holder of Takeuchi with the plurality of holders having a base portion and support posts disposed on a circumference of the base portion, as taught by Akutsu, has previously been discussed in claim 1 above.  The modification resulting in the first control that .


Response to Arguments
Applicants arguments filed on 08/09/2021 have been fully considered.

Applicant(s) argue on pages 9 of their remarks with respect to the 103 rejection of claim 14 over Takeuchi that Takeuchi teaches to align the specimen containers at a dedicated label aligning device arranged downstream from a transfer device 11 in which the sample is transferred to the analyzer.  The Examiner respectfully disagrees.  The label aligning device 6 is arranged upstream from the transfer device 11 (see fig. 1 of Takeuchi).  Applicant(s) further argue Takeuchi does not disclose that the analyzer 12 operates with racks having slits such that the problem of alignment does not occur and that Takeuchi’s device relies on the orientation of the sample holders not changed on their way from the label aligning device to the transfer device.  The Examiner notes that the claim language does not include an analyzer.  Therefore, Applicant(s) arguments that Takeuchi is not directed towards an analyzer that operates with racks having slits such that the problem of alignment does not occur is moot since the claims are merely directed towards a specimen transporting device and is devoid of any analyzing structure.    

Applicant(s) further argue on pages 9-10 of their remarks with respect to the 103 rejection of claim 14 over Takeuchi that Takeuchi does not disclose the amended claim language “a rack which detachably holds the specimen container and is provide with a slit on a side surface thereof 

Lastly, Applicant(s) argue that Takeuchi teaches to “centralize” the orienting to a dedicated label alignment device and thus teaches away from the claims of the present invention.  The Examiner respectfully disagrees and notes that this is a matter of the Applicant(s) opinion and does not distinguish the claimed invention over the prior art in terms of structure. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798